Case 3:20-cv-01760-X-BN Document 3 Filed 07/02/20 Pagelof7 PagelID5
12/1 jot for Violation of Civil Ri ae STRSTR RG

      

Bj EP

UNITED STATES DISTRICT COURF2 JUL -2) A410: 26

for the (a

 

 

 

 

(Write the full name of each defendant who is being sued. If the

names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
@ with the full list of names. Do not include addresses here.)

Northem District of Texas NECUTYCLERK
(atlas Division
3-Z20CV1760-X
) , Case No.
PAUL POGORZELSKI (to be filled in by the Clerk's Office)
(Write the full ofeach plaint who i fl this complaint )
name who is filing this . soa.
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) [¥]¥es [_]No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V~ )
DALLAS POLICE DEPARTMENT )
CITY OF DALLAS )
STATE OF TEXAS )
)
Defendant(s) )
)
)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 6
eee

Case 3:20-cv-01760-X-BN Document 3 Filed 07/02/20 Page2of7 PagelD 6

Pro Se 15 . 12/36) C im for Violation of Civil Ri
© L _ The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

 

 

 

 

 

PAUL POGORZELSKI

6049 75TH AVE GLENDALE QUEENS NEW YORK 11385

GLENDALE NY 11385
City State Zip Code

QUEENS

(917) 861 2757

PAULPRHHS@GMAIL.COM

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

@ Tobe
Job or Title (if brown)

Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if krown)

 

 

 

 

 

DALLAS POLICE DEPARTMENT

1400 S LAMAR STREET

DALLAS ™ 75215
City State Zip Code

(214)744 4444

 

 

[" ] individual capacity Official capacity

CITY OF DALLAS

 

 

1500 MARILLA STREET DALLAS TEXAS 75201

 

 

 

TEXAS CITY ™ 75201
City State Zip Code
(214)670-5111

 

 

[__] Individual capacity Official capacity

 
Case 3:20-cv-01760-X-BN Document 3 Filed 07/02/20 Page 3of7 PagelD 7

Pro Se 15 (Rev. 12/16) Cocaplasnt for Violation of Civil Rights (Non-Prisoner )

Defendant No. 3
Name STATE OF TEXAS
Job or Title (if known)
Address

 

 

 

 

County
Telephone Number
E-Mail Address (if known)

 

 

 

[__] Individual capacity Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[[] Individual capacity [7] Official capacity

IL Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
["] Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
FIRST AMENDMENT

FORTH AMENDMENT

FIFTH AMENDMENT

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

 
Case 3:20-cv-01760-X-BN Document 3 Filed 07/02/20 Page4of7 PagelD8

Pro Se 15 Rev 1 2/16) Complaint for Violation of Civil Rights (Non-Prisoner 2

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional if needed.
ALL OF THE NAMED AGENCIES ED IN POLICY TO DELIBERATELY TRUMP MY FREEDOMS. POLICY

WILL NEVER TRUMP FREEDOMS GRANTED BY GOD WRITEN IN THE CONSTITUTION.

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?
CROWNE PLAZA DALLAS DOWNTOWN HOTEL
1015 ELM STREET DALLAS TEXAS 75201

 

What date and ximate time did the events giving rise to your claim(s) occur?
31 OF MAY YEAR 2020 & y )
18:55

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was else involved? Who else saw what ned?)
ONE: | WAS ASSULTED AND BATTERD BY THE TING SERVANT WHEN HE DECIDED TO GRAB ME.

TWO: I WAS NEVER READ MY RIGHTS AT ANYTIME DURING THE ARREST. THREE: | WAS SERCHED AND A
FEMALE SERVAN LOOKED AND ALLOWED GAY MEN TO SEE BY USING A FLASH LIGHT TO ILLUMINATE THI
AREA. FOUR: DENIED REHYDRATION ON NUMEROUS OCCASIONS. FIVE: BEING HELD AGAINST MY WILL
(KIDNAPPING ME) SDC BEING INCARCERATED FOR 38 HOURS. SIX: HARASSMENT AND INTIMIDATION
WITH IN MY OPINION INTENT TO CAUSE GRATE BODILY HARM OR INJUREY.

 

 
Oe
Case 3:20-cv-01760-X-BN Document 3 Filed 07/02/20 Page5of7 PagelD 9

Pro Se 15 Qsy. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner )

@ IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

FIRST AMENDMENT VIOLATION $250,000

FORTH AMENDMENT VIOLATION $250,000

FIFTH AMENDMENT VIOLATION 250,000

TIME SPENT INCARCERATED 380,000

FIRST AMENDMENT BECAUSE | WAS ON PUBLIC LAND WHEN | WAS ARRESTED WHILE A PEACFUL PROTEST WAS
IN ACTION (NOT THAT I WAS APART OF ANY PROTEST)

FORTH AMENDMENT BECAUSE I WAS SEARCHED WITHOUT COMMITING A ACTUAL CRIME AND ! WAS SEXUAL
ASSULTED DURING THAT TYRANNIC ACTION. WERE GAY MEN WERE STANDING AND WHO KNOWS WHAT COULD
OF PLAYED OUT.

FIFTH AMENDMENT BECAUSE I WAS DEPRIVED MY LIFE LIBERTY AND MY PURSUIT OF HAPPYNESS
| WAS INCARCERATED FOR 38:00 HOURS AND $10,000 AN HOUR IS JUSTIFIED BECAUSE THE CONDITIONS WERE

AWFUL. RUDE CORRECTIONAL STAFF WITHOUT ANY CONSIDERATION FOR HUMAN LIFE AND BASIC HUMAN
NEEDS LIKE FRESH WATER AND NUTRITIOUS FOOD.

 

Page 5 of 6
‘Case 3:20-cv-01760-X-BN Document 3 Filed 07/02/20 Page6éof7 PagelD 10

Pro Se 15 12/1 int for Violation of Civil Ri

VL = Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
] agree to provide the Cierk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 7/ 02/2029

Signature of Plaintiff 2
Printed Name of Plaintiff = fey i Pogyorze ISk,
YF

 

@ B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Address

 

 

 

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 6 of 6

 
/
/

 

was (Rev. 02/18) Cdse 3:20-cv-01760-X-BN CW COVER Saker Page 7of7 PagelD 11

The JS 44 civil cover sheet and the information contained herein neither nor the filing and service of pleadings or other papers as i law, except as
provided by local rules of court. [This form, approved by the Judicial of the Uni Se ning a oe are ts round for tie abe of the ‘ourt for the
purpose of initiating the civil docket sheet. INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

o> PLAINTIFFS

(b) County of Residence of First Listed Plaintiff QUEENS COUNTY

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

DEFENDANTS

Attorneys (If Known)

 

NOTE: INLAND CONDEMNATION CASES, USE
THE TRACT OF

County of Residence of First Listed Defendant _DALLAS

(IN U.S. PLAINTIFF CASES ONLY)

 

  

 

 

IE. BASIS OF JURISDICTION (Pace an “X” in One Box Only)

#1 U.S. Government
Plainiff

 
 
 
 

03 Federal Question

(U.S. Government Not a Party)

04

Divers:
(indicate Citizenship of Parties in Item III)

 

(For Diversity Cases Only)

Citizen of This State 0

Citizen of Another State ao

Citizen or Subject of a 6

I. CITIZENSHIP OF PRIN

RS BIST AICT COURS Plata
per! NORTHERN D! )
of Business In This State
2 © 2 Incorporated and Principal Place os os
of Business In Another State
3 © 3 Foreign Nation D6 O68

 

 

 

 

  

(3 422 Appeal 28 USC 158

 

 

Click here for. Nature of Suit Code

 

  

 

O 375 Falso Claims Act

 

C 120 Marine © 310 Aizplane O 365 Personal Injury - of Property 21 USC 881 {0 423 Withdrawal O 376 Qui Tam (31 USC
OF 130 Miller Act G 315 Airplane Product Product Liability 0 690 Other 28 USC 157 372%a))
£3 140 Negotiable Instrwnont Liability 0 367 Health Care/ © 400 State Reapportionment
(1 150 Recovery of Overpayment {3 320 Assault, Libel & Phannaceutical SEES © 410 Ancitros:
& Enforcement of Jodgment Slander Personal Injury © 820 Copyrights OG 430 Banks and Banking
1 151 Medicare Act 0 330 Federal Employers’ Product Liability 6 830 Patent OG) 450 Commerce
152 Recovery of Defaulted Liability 1 368 Asbestos Personal 7 835 Patent - Abbreviated © 460 Deportation
Student Loans 0) 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
(3 153 Recovery of Overpayment Liability PERSONAL PROPERTY eR 480 Consumer Credit
of Veteran’s Benofits 350 Motor Vehicle 0 370 Other Fraud (1 710 Fair Labor Standards © 861 HIA (13958) G 485 Telephone Consumer
© 160 Stockholders’ Suite {3 355 Motor Vehicle OG 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
0 190 Other Contract Product Liability G 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) [0 490 Cable/‘Sat TV
© 195 Contract Product Liability | (3 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 850 Securities/Commodities/
6 196 Franchise Injury G 385 Property Damage C3 740 Railway Labor Act OG 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability (3 751 Family and Medical © 890 Other Statutory Actions
Medical i GC 891 Agricultural Acts
iti G 893 Environmental Matters
i i Habeas Corpus: i 03 $70 Taxes (U.S. Plaintiff © 895 Freedom of Information
C3 220 Foreclosure OC 441 Voting © 463 Alien Detaince Income Security Act or Defendant) Act
C3 230 Rent Lense & Ejectment {1 442 Employment © 510 Motions to Vacate © 871 IRS—Third Panty OG 896 Arbitration
CF 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 6 899 Administrative Procedure
C3 245 Tort Product Liability i © 530 General Act/Review or Appeal of
© 290 All Other Real Property © 445 Amer. w/Disabilities -| 0} 535 Death Penalty Agency Decision
Other: 3 462 ization Application 3 950 Conatitationality of
© 446 Anvr. w/Disabilitics -1 09 540 Mandamws & Other (3 465 Other Immigration State Statutes
Other 550 Civil Rights Actions
© 448 Education OG 555 Prison Condition
G $60 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
BL1 Original (32 Removed from (} 3 Remanded from (9 4 Reinstatedor 5 Transferred from © 6 Multidistrict (3 8 Multidistrict
Proceeding, State Court Appellate Court Reopened Another District Litigation - Litigation -

 

VL CAUSE OF ACTION

‘VIL REQUESTED IN

 

OF CHECK IF THIS

IS A CLASS ACTION

Td Pere enetE

ee
AVERRIEAL SERVANT TAKING ORDERS FROM SUPERIOR SERVANT

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: (3 Yes (No
RELATED CASE(S) (See ;
IF ANY “JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
‘FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP

 
